518 F.2d 555
Maurice L. SILVER, M.D., et al., Plaintiffs-Appellants,v.The QUEEN'S HOSPITAL, etc., et al., Defendants-Appellees.
Nos. 73-3074, 73-3075.
United States Court of Appeals,Ninth Circuit.
June 18, 1975.

Appeal from the United States District Court for the District of hawaii:
Russell E. Smith, Judge.


1
Joseph A. Ryan (argued), Honolulu, Hawaii, Hayden C. Covington (argued), Cincinnati, Ohio, for plaintiffs-appellants.


2
Dennis E. W. O'Connor (argued), Edmund Burke (argued), Honolulu, Hawaii, for defendants-appellees.

ORDER OF AFFIRMANCE

3
Before MERRILL, DUNIWAY and INGRAHAM,* Circuit Judges.


4
For reasons that in our judgment do not warrant their publication as opinion under standards recognized by this court,1 but are set forth in the accompanying memorandum.


5
Judgment is affirmed.



*
 Honorable Joe McDonald Ingraham, Senior U. S. Circuit Judge of the Fifth Circuit, sitting by designation


1
 See: Rule 21, Rules of the United States Court of Appeals for the Ninth Circuit
Judge Boldt (one of six judges who participated in proceedings in the district court) published a Memorandum Decision and Order in connection with dismissal of the complaint with leave to amend.  Silver v. Queen's Hospital, 53 F.R.D. 223 (D.Haw.1971).  Appeal here does not turn on any action there taken and Judge Boldt's rulings accordingly are not here under review.